Citation Nr: 0204811	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  92-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from April 1954 to March 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a May 1994 decision the Board reopened the 
veteran's claim of entitlement to service connection for a 
low back disorder and remanded the claim to the RO for de 
novo adjudication.  In a decision dated in June 1995, the 
Board denied the veteran's claim of entitlement to service 
connection for a low back disorder.  The veteran appealed the 
latter decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), which a was 
known as the United States Court of Veterans Appeals prior to 
March 1, 1999.  The Court vacated the Board's June 1995 
decision and remanded the matter pursuant to a joint motion 
for remand filed by the parties.  

Thereafter, in a decision dated in November 1998, the Board 
denied entitlement to service connection for a low back 
disorder.  The veteran requested that the Board reconsider 
its decision, and in September 1999, the Board denied the 
veteran's Motion for Reconsideration.  The veteran appealed 
the decision to the Court.  Upon a motion filed by the VA 
Secretary, and without opposition from the veteran, the Court 
vacated the Board's November 1998 decision and remanded the 
matter for further proceedings.  The case is presently before 
the Board for appellate review.  

Lastly, it is noted that the veteran is no longer represented 
by counsel in this matter.  As indicated in a statement dated 
in March 2002, the veteran stated that he wished to represent 
himself, and that he no longer wished for his former attorney 
of record to represent him.  The Board accepts this written 
statement as a formal revocation of the representative's 
authority to act.  38 C.F.R. §§ 20.607, 20.1304 (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative evidence of record shows that a low back 
injury in service was acute and transitory, resolving prior 
to the veteran's discharge.

3.  The probative evidence of record does not show that 
currently diagnosed degenerative disc disease, degenerative 
joint disease or other existing low back disorder is related 
to the veteran's in-service injury.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  In addition, VA recently 
promulgated new regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Upon the Secretary's motion, the Court remanded 
this case to the Board, specifically for consideration of 
VCAA.  Review of the claims folder reveals compliance with 
the new statutory and regulatory provisions.  

That is, the veteran was sent a copy of the Court's April 
2001 order, showing that the Board needed to address the 
recent enactment of VCAA, as it applied to the veteran's 
case.  In March 2002, the Board contacted the veteran by 
telephone to clarify his representation.  By way of a 
statement dated in March 2002, the veteran indicated that he 
wanted to represent himself.  He also stated that he had 
submitted all of his records, and did not wish to send 
further documentation on this matter for the Board's review.  

The record is otherwise replete with the veteran's service 
records, lay statements, medical records, and specific 
medical opinions regarding the issue on appeal.  In 
particular, the records previously identified by the veteran 
and received for the record include prescription information 
from Drs. M. and S.; a negative response from Tacoma Hospital 
concerning Dr. C.'s records from prior to 1958; progress 
notes from Dr. C. dated from September 1967 to November 1989; 
a record of treatment by Dr. S. dated in October 1981; and 
medical records from the Asheville, North Carolina VA Medical 
Center for the period January 1982 to September 1987.  Review 
also reflects that the RO returned the veteran's claims file 
to a VA orthopedic examiner for review of a prior offered 
opinion based on receipt of additional evidence; a response 
dated in June 1998 is associated with the claims file.  
Consequently, the Board finds that the duty to assist in 
obtaining relevant records has been met.  

Additionally, the Board finds that the VA's duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim has been met to the degree 
required.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the July 1992 statement of the case of the 
reasons for denial based on the available evidence (though 
this was on the basis of new and material evidence.  
Subsequent to the reopening of his claim, March 1995 and June 
1998 supplemental statements of the case again discussed the 
reasons and bases for the denial of his claim in conjunction 
with all pertinent legal authority.  Finally, as of his own 
statement in March 2002, the veteran recognized that all 
pertinent evidence regarding this issue was obtained.  The 
Board concludes that the discussions in the statement of the 
case and supplemental statements of the case sufficiently 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

In summary, the Board finds that the review of the recently 
promulgated regulations reveals no significant changes 
applicable to this case that would warrant additional comment 
from the veteran.  Moreover, the facts of this case are not 
disputed, and no further evidentiary development is needed.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384,  392-94 (1993).  
The Board is satisfied that the applicable notice and duty to 
assist provisions have been fulfilled.  

Based on the above recitation the Board finds that the 
development requested by the Court has been completed, and 
that the case is ready for disposition.  See Stegall v. West, 
11 Vet. App. 268 (1998).

II.  Factual Background

Service medical records contain a report of pre-induction 
medical examination completed in December 1953.  That report 
indicates that the veteran's spine was normal; on the 
accompanying report of medical history he reported no back 
problems.  A record dated in May 1955 indicates that the 
veteran gave a history of a "catching sensation" in his 
back after a strain several days earlier.  He was recommended 
to avoid basketball for one week. In December 1955 the 
veteran complained of pain in the right-sided lumbar area.  
Physical examination was positive for tenderness; x-rays were 
normal.  The report of examination at separation, dated in 
February 1956, indicates that the veteran's spine was normal; 
he reported no back problems in connection with that 
evaluation.  A history of minor back ailment was noted by the 
veteran.

In a "Report of Accidental Injury" form completed in 
support of a claim for VA compensation benefits in August 
1987, the veteran stated that in May 1955 he injured his back 
while playing basketball.  He identified two witnesses to the 
injury and related a post-service history of treatment by two 
identified private physicians (Drs. M. and S.) and the 
Asheville, North Carolina VA Medical Center (VAMC).  The 
veteran related having had trouble with his back since his 
discharge from service.

The claims file contains a report of orthopedic evaluation by 
Dr. M., summarizing two occasions of treatment in August 
1984.  That report indicates that the veteran was working as 
a truck driver at that time.  He complained of low back pain 
and right leg numbness.  Physical examination was positive 
for pain in the right paralumbar area, and for point 
tenderness at the L5 to S1 level, with some paralumbar muscle 
spasm and questionable weakness in the S1 nerve root muscle 
group on the right as compared to the left.  The impression 
was probable L5 to S1 disc problem on the right.  The 
examiner recommended computerized tomography scan if the 
veteran's symptoms did not improve.  Further evaluation later 
in August 1984 reflects some improvement in back complaints.

The record reflects that in August 1987 the Asheville, North 
Carolina VAMC found no records pertinent to the veteran.  The 
record also reflects negative responses dated in September 
1987 from a Dr. P. with respect to treatment records 
pertaining to the veteran dated within the past 10 years and 
from Dr. D. with respect to any treatment records pertaining 
to the veteran.

In September 1987 VA examination of the veteran was 
accomplished.  The examiner noted the veteran's history of 
having injured his back while playing basketball in service.  
Corresponding x-rays showed some questionable narrowing of 
the anterior aspect of the first lumbar vertebral segment; 
the radiographic examiner stated that such "apparently is an 
old process and may be the result of old injury to this 
vertebral segment."  Physical evaluation revealed a full 
range of lumbar motion. The impression was low back injury.

In a decision dated in October 1987 the RO denied entitlement 
to service connection for a low back injury, and the veteran 
appealed the decision.

In February 1988 the veteran presented personal hearing 
testimony.  He testified that he saw Dr. C. for his back 
problems right after service, but that Dr. C. was deceased.  
He also reported having treatment at the Tacoma Medical Group 
in Greenville, Tennessee.  He reported thereafter seeing Dr. 
P. at the Mars Hill Clinic, and Dr. D. also saw and treated 
the veteran.  He reported having requested medical records 
from those physicians but being told by a nurse that they 
only kept records for 10 years and his were no longer 
available. 

In August 1988 the Board denied service connection for 
residuals of a low back injury.

The claims file contains VA outpatient records dated from 
December 1989 to May 1991.  In December 1989 the veteran 
reported having a three-day history of back pain.  He 
provided a history of back injury during service.  X-rays 
showed degenerative joint disease of the lumbar spine.  
Another VA outpatient record dated in March 1990 indicates 
that the veteran gave a 15-year history of back pain.  A 
record dated in November 1990 includes notation that prior x-
rays showed multi-level degenerative disc disease and 
degenerative joint disease of the spine, stated to be 
questionable of possible old compression fractures of L1.  An 
orthopedic clinic note dated in May 1991 shows diagnoses of 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  The examiner noted that it was possible 
that the veteran had a compression fracture of L1 in service.

In March 1991 the RO denied reopening the veteran's claim 
based on new and material evidence.  The veteran appealed and 
in May 1994, the Board reopened his claim.

In a lay statement dated in March 1991 the veteran's sister 
related memories of having been told the veteran injured his 
back in service.  Another sister related remembering reading 
letters in which the veteran informed his family of his back 
problems.  Also, a fellow comrade of the veteran's indicated 
that he remembered the veteran having incurred a back injury 
in service, preventing him from playing basketball.

A record of VA orthopedic clinic treatment dated in September 
1991 includes notation of degenerative disc disease and 
degenerative joint disease especially at L1 to L2, L2 to L3 
and T11 to T 12, stated to correlate with a history of injury 
while in service; the examining physician stated a belief 
that the veteran had had a fracture of L1.

Of record is a report from Dr. L., summarizing evaluation in 
September and November 1991 for upper extremity complaints.

In June 1994 the veteran provided a chronologic statement of 
post-service medical treatment for his back problems.  A 
review of documentation in the claims file reveals that the 
RO requested records from additional physicians identified by 
the veteran at that time.

The claims file contains copies of records of private medical 
treatment and evaluation for problems to include 
osteoarthritis dated in 1993 and 1994.  A record dated in 
June 1993 contains a diagnosis of lumbar strain.  Records 
dated in May and June 1994 include diagnoses of lumbar 
strain.  A private medical record dated in May 1994 shows 
that the veteran worked at a landfill and was treated for 
back pain after lifting a refrigerator a few days before.  A 
prior medical history of low back pain - chronic - "old 
injury" was noted.  The assessment was acute strain of the 
lumbar muscles superimposed on chronic back pain.  The claims 
file also contains a record of treatment at the VAMC in 
Asheville, North Carolina dated in March 1993 and that the 
veteran had degenerative disc disease of the lumbar spine.

VA examination of the veteran was conducted in October 1994.  
At that time, corresponding x-rays showed evidence of spur 
formation of the lumbar vertebrae; slight straightening of 
the normal lordotic curve; slight rotatory scoliosis; and 
evidence of narrowing at L1 to L2, intervertebral disc space 
with marginal spurring stated to possibly be secondary to 
disc pathology at that level.  From the x-ray it was stated 
that one could not rule out slight narrowing at L3 to L4 bony 
disc space posteriorly.  The examiner cited review of the 
veteran's claims file and stated that such review suggested 
that the veteran had had a back injury in the mid 50's while 
playing basketball, which, "for all intents and purposes, 
was resolved spontaneously."  The VA examiner further noted 
that at the time of the veteran's discharge, back examination 
was stated to be normal and that it was over 25 years before 
the veteran sought consultation for back-related problems.  
The veteran's subjective complaints were characterized as 
continuous pain of a mechanical nature, relieved by rest and 
aggravated by activity.  The diagnoses were low back pain 
without evidence of radiculopathy related to degenerative 
disc disease and osteoarthritis of the lumbar spine and 
superimposed chronic back strain.  

The examiner summarized that the veteran had mild-to-moderate 
progressive degenerative disc disease of the lumbar spine 
which appears to be related to the aging process.  That 
examiner stated that such was likely unrelated to events in 
service as in-service x-rays were normal and in-service 
examination showed only acute strain syndrome.  The examiner 
continued to state that if x-rays showed multi-level disc 
disease, such finding would reinforce the opinion that the 
veteran's lumbar problems were representative of a continuous 
process of aging and not related to his original injury.

In June 1995 the Board denied service connection for a low 
back disorder.  In June 1997 the Court vacated that decision, 
remanding the case to the Board for further consistent 
action.  The following additional records were then 
associated with the claims file:

Prescription labels from Drs. S. and M., dated in October 
1981 and August 1984, respectively, reflect treatment with 
Thiosulfil Forte and Naprosyn.  In a letter dated in 
September 1997, Tocoma Hospital indicated that no records 
pertinent to the veteran were available.

Records from Dr. C. dated from September 1967 to sometime in 
November 1989 show treatment for problems affecting the 
veteran's hand, and for colds, tennis elbow and pharyngitis.

A record from Dr. S., dated October 20, 1981, reflects 
treatment for low back pain; no diagnosis or specific 
findings pertinent to the spine are indicated.

Additional and duplicate VA medical records were also 
associated with the claims file.  A report of VA x-ray 
examination dated in January 1982 shows mild scoliosis and 
sway back.  At that time the veteran complained of left-sided 
back pain of three-months' duration.  The impression was 
scoliosis and muscle spasm, as well as possible degenerative 
joint disease of the lumbar spine.

The claims file contains a report of private evaluation by 
Dr. K. M., dated in July 1996.  The veteran presented with 
complaints of low back pain with left hip and buttock 
radiation of several months' duration.  He also gave a 
history of chronic low back pain after an in-service injury 
in 1955.  Dr. K. M. noted that the veteran had a prior 
history of anterior cervical diskectomy fusion in 1991.  X- 
rays were noted to show L1 to L2 osteophyte formation and L1 
to L2 disc space narrowing, as well as disc space narrowing 
at L5 to S1.  Dr. K. M. stated that "[w]e would anticipate 
that he has some degenerative disc disease at these levels." 
The impression was lumbar degenerative disc disease of L1 to 
L2, L5 to S1.

In June 1998 the RO referred the veteran's claims file for 
further review by a VA orthopedic examiner in light of the 
additionally received evidence since VA examination in 
October 1994.  A VA physician cited review of the veteran's 
claims file, to include the newly submitted evidence, and 
stated that based on clinical knowledge and experience the 
opinion offered by the VA examiner in October 1994 was 
correct.

In a decision dated in November 1998, the Board denied 
entitlement to service connection for a low back disorder.  
The veteran appealed to the Court, and the subsequent 
procedural history is as stated in the introduction section 
of this decision.  

Otherwise, the additional evidence received for the record 
since November 1998, are the veteran's statements and 
continued contentions regarding this matter; a duplicate copy 
of a lay statement from the veteran's comrade, dated in April 
1991, and a corresponding cover letter from this comrade, 
also written in April 1991.  

The veteran contends that he injured his back during service 
while playing basketball.  He argues that he sought in-
service treatment and that he continued to experience back 
symptomatology after his discharge from service.  He has 
identified post-service treatment with various physicians.  
He contends that his current lumbar problems are related to 
his in-service injury and that service connection is thus 
warranted for a low back disability.  

III.  Legal Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

After complete review of the record, the Board determines 
that service connection for a low back disorder is not 
warranted in the veteran's case, as the preponderance of the 
evidence is against the claim.  The Board first acknowledges 
that service medical records reflect in-service complaints of 
a back injury categorized as a sprain, with several service 
medical notations of complaints of back pain thereafter.  
However, x-rays accomplished during service were negative and 
no diagnosed back disorder is shown in service medical 
records.  Moreover, at the time of service discharge the 
veteran's spine was noted to be normal.  Such evidence does 
not show that the veteran incurred chronic back disability 
during service.  A VA examiner in October 1994 likewise noted 
that the record was consistent with an acute and transitory 
back problem having resolved prior to the veteran's service 
discharge.  Thus, direct service connection based on a 
chronic disability first shown in service is not warranted.  
38 C.F.R. § 3.303(a), (b).  The Board also notes that the 
claims file contains no competent medical evidence of lumbar 
arthritis within the initial post-service year to warrant 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

The competent and contemporary medical evidence of record 
does show current diagnoses of degenerative disc and 
degenerative joint disease affecting the veteran's lumbar 
spine.  The veteran himself argues that such is related to 
his continued low back symptoms, present since service.  The 
veteran is competent to state that he has experienced low 
back pain since service and that he continues to do so.  
However, the record does not reflect that he possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, the 
lay statements in the record from his sisters and his comrade 
(a retired professor) are not considered competent medical 
evidence for the same reason.  Id.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, the determinative 
issue is whether current back disability, first demonstrated 
years after service, is causally related to service.  Since 
this is a question of medical causation, competent evidence 
is medical in nature.  Id.  Consequently, the most probative 
evidence of greatest weight is that of the medical opinions 
regarding nexus, as opposed to the lay statements.  

Notably, the first available evidence of post-service 
treatment for back complaints is dated in October 1981, many 
years after the veteran's discharge.  That record of 
treatment by Dr. S. contains no opinion as to the onset or 
etiology of back problems.  Moreover, the Board notes that 
the veteran first applied for VA compensation benefits based 
on back problems in the 1980s, many years after service 
separation in March 1956. 

The Board has carefully reviewed the claims file for 
competent medical evidence relating a diagnosed low back 
disability to the veteran's period of service.  In connection 
with VA examination in September 1987, the VA examiner noted 
the veteran's history of having injured his back while 
playing basketball in service.  That examiner stated that x-
ray evidence of questionable narrowing of the anterior aspect 
of the first lumbar vertebral segment was "apparently an old 
process and may be the result of old injury to this vertebral 
segment."  The impression was low back injury.  That 
examiner did not specifically state that such injury was 
likely incurred during military service.  Moreover, that 
examiner does not appear to have reviewed the veteran's 
relevant medical history, to include service medical x-rays 
negative for evidence of lumbar spine abnormality.  For these 
reasons the Board finds that report to be of lesser probative 
value than other reports based on a more complete and 
accurate recitation of the veteran's medical records.  That 
is, the Court has held that it is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992) (the Board's task 
includes determining the credibility of evidence).  Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an 
opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).

Similar to the above analysis, the Board notes that although 
a VA record dated in November 1990 includes notation that 
prior x-rays showed multi-level degenerative disc disease and 
degenerative joint disease of the spine, stated to be 
questionable of a possible old compression fractures of L1, 
such record includes no opinion that the "old compression 
fracture" was incurred in service.  Also, although a record 
of VA orthopedic clinic treatment dated in September 1991 
includes notation of degenerative disc disease and 
degenerative joint disease especially at L1 to L2, L2 to L3 
and T11 to T 12, specifically stated to correlate with a 
history of injury while in service, there is again no 
indication that the medical professional offering such 
opinion had access to the negative in-service x-rays or other 
relevant medical evidence.  The Court has stated that, 
without a thorough review of the record, an opinion regarding 
etiology can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  The 
May 1991 notation from the examiner regarding the possibility 
that the veteran had a compression fracture in service is of 
low probative value for the above reasons as well.

The Board also notes that a VA outpatient record dated in 
early 1990 indicates that the veteran gave only a 15-year 
history of back pain, placing the onset of his back problems 
in the post-service period.  This record, which is more 
contemporaneous to when an application for benefits was first 
filed, does not tend to support that a post-service back 
disability is related to service.

In connection with the above, the Board has considered and 
weighed the report of VA examination of the veteran conducted 
in October 1994.  That VA examiner cited review of the 
veteran's claims file and, as previously indicated, opined 
that the veteran's in-service back injury "for all intents 
and purposes, was resolved spontaneously."  The examiner 
summarized that the veteran currently had mild-to-moderate 
progressive degenerative disc disease of the lumbar spine and 
stated that such appeared to be related to the aging process.  
That examiner specifically opined that the veteran's lumbar 
disability was likely unrelated to events in service as in- 
service x-rays were normal, in-service examination showed 
only acute strain syndrome and the evidence did not show 
treatment for many years after service.  The examiner 
continued to state that if x-rays showed multi-level disc 
disease, such finding would reinforce the opinion that the 
veteran's lumbar problems were representative of a continuous 
process of aging and not related to his original injury. A 
review of the file is consistent with that opinion.  

Furthermore, a second VA examiner agreed with the opinion 
after review in June 1998.  Unlike other opinions cited 
above, the VA opinions obtained in October 1994 and June 1998 
were based on review of the entire evidentiary record.  Cf. 
Swann, supra.  The Board finds such opinions to be of greater 
probative value than other evidence that, although suggestive 
of a possible relationship between the veteran's current 
lumbar problems and service, does not appear to be based on 
as complete or accurate consideration of the facts pertinent 
to the veteran's back problems as the VA opinions obtained in 
October 1994 and June 1998.

In conclusion, the competent and probative evidence of the 
greatest weight shows that a low back injury in service was 
acute and transitory, resolving prior to the veteran's 
discharge, and further shows that the veteran's current back 
problems are likely to unrelated to service.  The Board does 
not doubt or question the fact that the veteran had some type 
of injury to his back during service.  Nevertheless, the 
ultimate question is whether such injury is causally related 
to his current disability of the low back.  The most 
probative evidence of record does not relate any existing low 
back disability to the veteran's period of service.  In 
short, the preponderance of the evidence is against the claim 
of service connection for a back disorder.  
38 C.F.R. § 3.303; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

